        Case 1:16-cv-05263-AKH Document 309 Filed 11/01/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


FRONTPOINT ASIAN EVENT DRIVEN FUND, L.P.,
et al.,
                                Plaintiffs,                Docket No. 16-cv-5263

                        -against-

CITIBANK, N.A., et al.,
                              Defendants.


                                 NOTICE OF APPEARANCE



          PLEASE TAKE NOTICE that the undersigned hereby appears as counsel of

   record for Plaintiff FUND LIQUIDATION HOLDINGS LLC in this action. I certify that

   I am admitted to practice in this Court.

   Dated: November 1, 2018

                                              LOWEY DANNENBERG, P.C.

                                              Respectfully submitted,

                                              By:     /s Margaret C. MacLean

                                                       Margaret C. MacLean
                                                       44 South Broadway, Suite 1100
                                                       White Plains, NY 10601
                                                       Telephone: 914-997-0500
                                                       Facsimile: 914-997-0035
                                                       Email: mmaclean@lowey.com

                                                    Attorney for Plaintiff Fund Liquidation
                                                    Holdings LLC




   {2752 / NOT / 00151910.DOC v1}
